DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2020 has been entered.
Currently Claims 1, 3, 11, 13, 16, 28, 34 are pending.  Claims 2, 4-10, 12, 14-15, 17-27, 29-33, 35-41 have been cancelled. 
The following rejections are newly applied after further search and consideration.
This action is NonFINAL. 
Withdrawn Rejections
	The 35 USC 103 made in the previous office action is withdrawn based upon persuasive arguetmsn in the reply presenting the mutation in a population that is different than myelofibrosis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,11,16,28,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (US Patent Application 2014/0163090 Dec 7, 2012 previously applied) in view of Lasho et al. ( Leukemia Vol 26 Nov 2011 p. 1135) and Lasho et al. (Blood November 16, 2012, Vol 120 p 430 referred to below as Lasho2012). 
With regard to claims 1, 11, 28, Stuart et al. suggests a method of treating patients with myelofibrosis with imetelstat sodium (paragraph 20-23),
However, Stuart et al. does not teach the presence of somatic mutations.  
With regard to claim 1, 16, 28  . Lasho et al. teaches determining SRSF2 mutations and ASXL1 mutations in patients with primary myelofibrosis (p. 3).  Lasho teaches that SF3B1 mutations were detected in 10 of the 155 patients including the mutations of K700, K666 and H662 (p. 1136 1st column).  
With regard to claim 1, 16, 28  . Lasho2012 teaches determining SF3B1 mutations in 155 patients with primary myelofibrosis (p. 1106 2nd column).  Lasho st column).  
Therefore it would be obvious to one of ordinary skill in the art to treat any known human with myelofibrosis including those with the presence of the recited somatic mutations with the treatment of Stuart.  The ordinary artisan would have a reasonable expectation that these mutations are found in such myelofibrosis population as Lasho and Lasho2012 et al. teaches the detection of these somatic mutations in the same patient population.    The claims only required that there is a presence of these mutations in the patient that is treated.  As taught by Lasho and Lasho2012, there are detectable somatic mutations in a populations with myelofibrosis.  This population would be treated with known treatment including imetelstat.  

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. (US Patent Application 2014/0163090 Dec 7, 2012) Lasho et al. ( Leukemia Vol 26 Nov 2011 p. 1135) and Lasho et al. (Blood November 16, 2012, Vol 120 p 430 referred to below as Lasho2012)as applied to claims 1, 4-5, 11, 14-16, 28, 32-41 and in view of DeMartino et al. (US Patent Application Publication 2013/0216742 October 25, 2012).
Stuart et al. , Lasho, Lasho2012 et al suggest treatment with imetelstat but does not teach treating with imetelstat sodium.
With regard to claims 3 and 13, DeMartino et al. teaches that imetelstat can encompass imetelstat sodium (para 45).

 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634